Citation Nr: 0000240	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-05 426	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of an 
injury to the right (major) fifth finger.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  This appeal arises from a May 1998 rating decision in 
which service connection was awarded and a noncompensable 
rating was assigned for residuals of an injury to the 
veteran's right fifth finger.  He testified at a hearing at 
the RO in February 1999 and at a September 1999 RO hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board).  Transcripts of both hearings are included 
in the claims folder.  


FINDING OF FACT

The veteran's residuals of an injury to the right fifth 
finger are manifested by pain and limitation of motion but 
not by extremely unfavorable ankylosis or by amputation.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of an 
injury to the right fifth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5156, 5227 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a February 1998 statement, the veteran indicated that he 
fractured the small finger of his right hand in service.  
Medics told him to soak his finger in hot water.  However, a 
knot remained on the finger.  He added that he had not 
received medical treatment for this disability, but it had 
increased in severity in the past few years.  

On VA examination in March 1998, the veteran complained of 
stiffness in the terminal joint of his right fifth finger.  
The finger was slightly full and non-tender.  The examiner 
noted that the finger lacked 15 degrees of extension and 
about 50 percent of the usual 90 degrees of flexion at the 
terminal interphalangeal (IP) joint.  The examiner indicated 
that the finger demonstrated excellent strength and good 
grip.  The diagnosis was flexion deformity of the right fifth 
finger, secondary to remote injury.  

In May 1998, the RO awarded service connection and assigned a 
noncompensable rating for residuals of an injury to the right 
fifth finger.  In a notice of disagreement, submitted in 
September 1998, the veteran contended that he had lost more 
than half the use of his finger.  As he grew older, he had 
less function of his finger and increasing pain.  

In a September 1998 letter, James D. Melton, M.D., reported 
that, during an evaluation of the veteran's finger, the 
finger showed marked degenerative changes, impressively 
decreasing strength, and very little actual function.  Dr. 
Melton further opined that the veteran's finger operated at 
no more than 20 percent of functional capacity.  

In a November 1998 statement, the veteran indicated that his 
right fifth finger disability was painful, and he noted that 
it was uncomfortable for him to type, use a computer or 
write.  At an RO hearing in February 1999, he read a 
statement into the transcribed record which asserted that he 
had stinging pain in the first joint of his right fifth 
finger.  He had difficulty holding certain items, and he was 
unable to engage in activities such as bowling, playing golf, 
and fishing.  At work, his finger created problems when he 
attempted to write and use simple tools, such as air screw 
drivers, staple guns, and in operating power jacks.  His wife 
testified that she had noticed that the veteran rubbed and 
mashed his hands, and she believed that the pain in his 
finger disturbed his sleep.  

At an RO hearing in September 1999 before the undersigned 
member of the Board, the veteran testified that he was right-
handed, and the pain in his right fifth finger required him 
to use his other fingers of the right hand and his left hand 
to compensate.  His wife testified that she was concerned 
about the medication he used daily for the pain in his 
finger.  

Analysis

The Board finds that the veteran's claim for a compensable 
rating for residuals of an injury to the right fifth finger 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5227, favorable or unfavorable ankylosis of the right fifth 
(major) finger is rated as noncompensably disabling.  
Extremely unfavorable ankylosis of the right fifth finger may 
be rated as an amputation and rated under Diagnostic Code 
5156.  38 C.F.R. § 4.71a, Code 5227.  Under the provisions of 
Diagnostic Code 5156, a 10 percent rating will be assigned 
for amputation of the fifth finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  38 C.F.R. § 4.71a, Code 5156.  A regulatory note 
following Diagnostic Code 5219 states that extremely 
unfavorable ankylosis of a finger exists if all the joints of 
the finger are ankylosed in extension or in extreme flexion 
or if there is rotation and angulation of bones.  38 C.F.R. 
§ 4.71a, Code 5219, Note (a).  

In this case, there is clearly no evidence of amputation of 
any portion of the right fifth finger.  There is no 
indication of extremely unfavorable ankylosis of the finger.  
Only the distal interphalangeal joint is involved here.  No 
involvement of the proximal interphalangeal joint or the 
metacarpophalangeal joint was noted on the recent VA 
examination or in Dr. Melton's report.  No angulation or 
rotation of bones of the finger has been described.  Thus, 
the Board concludes that a compensable rating for this 
disability is not warranted.  


ORDER

A compensable rating for residuals of an injury to the right 
fifth finger is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

